Citation Nr: 1705505	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-05 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating prior to April 4, 2013 and an initial rating in excess of 20 percent on and thereafter for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1970 to June 1970 and from May 1979 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In October 2015, the Board remanded this appeal for a new VA examination and further development.  After completion of the requested actions and a continued denial of the Veteran's claim, his appeal has been returned to the Board for further appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to April 4, 2013, the Veteran had no worse than Level III hearing acuity in his right ear and no worse than Level I hearing acuity in his left ear, with no exceptional hearing loss pattern shown in either ear.

2.  From April 4, 2013, the Veteran had no worse than Level VI hearing acuity in his right ear and no worse than Level V hearing acuity in his left ear-due to exceptional hearing loss patterns in both ears. 


CONCLUSION OF LAW

The criteria for an assignment of an initial compensable rating prior to April 4, 2013 and an initial rating higher than 20 percent on and thereafter for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Notice to a claimant should be provided at the time, or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the United States Court of Appeals for the Federal Court (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  In light of the foregoing, nothing more is required.

The Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs), and VA Medical Center (VAMC) and private treatment records, have been obtained.  Neither he nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is unaware of any outstanding evidence.

The December 2015 VA audiological examiner did not provide puretone threshold numbers or an opinion as to the functional impact of the Veteran's hearing loss.  However, as will be explained more fully below, the Veteran provided unreliable test results.  The duty to assist a veteran in developing evidence is not always a "one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Laws and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test without the use of hearing aids. 38 C.F.R. § 4.85 (a). In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report. The Court also noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

Analysis

Pursuant to 38 C.F.R. §§ 4.85 and 4.86, DC 6100, the Board concludes that the Veteran is not entitled to an evaluation of a compensable rating prior to April 4, 2013 and in excess of 20 percent thereafter for his service-connected bilateral hearing loss.  In this regard, while the Board recognizes that the Veteran has undergone several audiological evaluations for his service-connected bilateral hearing loss, the Board also acknowledges that not all evaluations meet the criteria under 38 C.F.R. § 4.85(a) and are valid for rating purposes.  In pertinent part, the Veteran has had two private audiological evaluations, which indicated an average puretone threshold, in decibels, of 79 for the right ear and 66 for the left ear.  See January 2007 Concentra Medical Centers and August 2008 Balance and Ear Center records.  However, despite these findings, the Board has determined that these evaluations are inadequate for rating purposes, as they fail to document speech discrimination tests required by VA regulation.  38 C.F.R. § 4.85(a).  

Furthermore, as referenced above, the Veteran's most recent December 2015 VA audiology examination is also invalid for rating purposes.  Specifically, the examiner indicated that the results of the examination were unreliable as the Veteran tested positive on the Stenger test.  The examiner further explained that the word recognition scores were excellent at levels below volunteered puretone thresholds, suggesting the thresholds are better than reported by the Veteran. 

Notwithstanding the invalid evaluations above, however, the Board notes that the probative evidence of record consists of VA audiological examinations from February 2008, October 2009, and April 2013.  On VA examination in February 2008, the puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz, were 45, 40, 70, and 75, respectively, for an average of 57.5.  Correspondingly, puretone thresholds for the left ear were 35, 40, 65, and 70, respectively, for an average of 52.5.  The speech recognition scores, using the Maryland CNC Test, were 100 percent for both ears. 

In evaluating the VA audiological test results cited above, the Board finds that, when the puretone threshold average and the speech recognition score for the right ear from the February 2008 VA examination are applied to Table VI, the numeric designation of hearing impairment is Level II.  Correspondingly, the puretone threshold average and speech recognition score for the left ear result in a numeric designation of impairment at Level I.  Therefore, when the numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-DC 6100), the percentage of disability for hearing impairment is 0 percent.  See 38 C.F.R. § 4.85, DC 6100.

On VA examination in October 2009, the puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz, were 50, 50, 75, and 80, respectively, for an average of 63.75.  Correspondingly, puretone thresholds for the left ear were 50, 45, 65, and 65, respectively, for an average of 56.25.  The speech recognition scores, using the Maryland CNC Test, were 88 percent in the right ear and 92 percent in the left ear. 

In evaluating the VA audiological test results cited above, the Board finds that, when the puretone threshold averages and the speech recognition scores for the right ear from the October 2009 VA examination are applied to Table VI, the numeric designation of hearing impairment is Level III.  Correspondingly, the puretone threshold average and speech recognition score for the left ear result in a numeric designation of impairment at Level I.  Therefore, when the numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-DC 6100), the percentage of disability for hearing impairment is 0 percent.  See 38 C.F.R. § 4.85, DC 6100.

Prior to April 4, 2013 the provisions of 38 C.F.R. § 4.86, which address exceptional patterns of hearing loss are not applicable.  There is no showing that the Veteran had an exceptional pattern of hearing loss during this period.

On VA examination in April 2013, the puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz, were 65, 60, 80, and 85, respectively, for an average of 72.5.  Correspondingly, puretone thresholds for the left ear were 55, 60, 75, and 80, respectively, for an average of 67.5.  The speech recognition scores, using the Maryland CNC Test, were 96 percent for both ears.  The examiner considered the functional impact of the Veteran's hearing loss and noted that the Veteran found it impossible to hear without his hearing aids. 

In evaluating the VA audiological test results from the April 2013 VA examination, the Board notes that an exceptional pattern of hearing loss is shown in both the right and left ears pursuant to 38 C.F.R. § 4.86(a).  Therefore, in addition to considering the puretone threshold averages for each ear as compared to Table VI, the Board has also considered Table VIa.  The Board concludes that Table VIa results in a higher numeral designation than VI and thus there is no need to consider the numeric designations in Table VI.  As such, in applying the criteria from Table VIa, the numeric designation of hearing impairment becomes Level VI for the right ear and Level V for the left ear.  When the numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-DC 6100), the percentage of disability for hearing impairment is 20 percent.  See 38 C.F.R. § 4.85, DC 6100.

The Board notes that the February 2008 and October 2009 examiners did not opine as to the functional impact of the Veteran's hearing loss.  However, such was considered by the VA examiner in April 2013.  See Martinak, 21 Vet. App. at 447.  Overall, then, the functional impact of the hearing loss at issue has been contemplated by the medical evidence and there is no unfair prejudice caused by any such deficiency in the February 2008 and October 2009 examinations.  

Based on the foregoing, the Board finds that there is no basis for assigning higher ratings.  Specifically, the reliable examination reports dated prior to April 4, 2013 do not reflect that the criteria for a compensable rating have been met.  Similarly, the reliable examination reports on and after April 4, 2013 do not reflect that the criteria for a rating in excess of 20 percent are met.  Accordingly, as the evidence preponderates against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. A. § 5107 (b).

Other Considerations

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran has contended that he is threatened with losing his employment by reason of his hearing loss, he has not contended that he has been unemployed due to his service-connected bilateral hearing loss.  See December 2010 Correspondence. Therefore, the issue of TDIU is not before the Board.

The Veteran also contends that his hearing loss has caused him to have a reduced quality of life and that he has noted difficulty understanding people.  See November 2010 Statement of Accredited Representative and February 2008 VA Examination.  The Board notes that, in exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321 (b)(1).  However, as described below, the Veteran's disability does not warrant referral for extraschedular consideration.  

There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321 (b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The rating criteria for the Veteran's service-connected bilateral hearing loss reasonably describe his disability level and symptomatology and provide for a greater evaluation for more severe symptoms.  While the Veteran's difficulty understanding people may impact his overall quality of life, this symptom is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The rating criteria contemplate puretone thresholds in decibels, speech reception thresholds, and the ability to hear spoken words on Maryland CNC testing.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Thus, referral for the assignment of an extraschedular disability rating is not warranted.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities (bilateral hearing loss and tinnitus), and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial compensable rating prior to April 4, 2013 and an initial rating in excess of 20 percent on and thereafter for the service-connected bilateral hearing loss is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


